 


113 HR 5203 RH: Dwight D. Eisenhower Memorial Commission Reform Act
U.S. House of Representatives
2014-12-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 536 
113th CONGRESS 2d Session 
H. R. 5203 
[Report No. 113–705] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 25, 2014 
Mr. Bishop of Utah (for himself, Mr. McClintock, Mr. Calvert, Mr. Schock, Mr. Huizenga of Michigan, Mr. Stockman, and Mr. Westmoreland) introduced the following bill; which was referred to the Committee on Natural Resources 
 

December 22, 2014
Additional sponsor: Mrs. Lummis

 
December 22, 2014 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on July 25, 2014 
 
 
 
 
A BILL 
To enhance the operation of the Dwight D. Eisenhower Memorial Commission. 
 
 
1.Short titleThis Act may be cited as the Dwight D. Eisenhower Memorial Commission Reform Act.  
2.Dwight D. Eisenhower Memorial 
(a)AmendmentsSection 8162 of Public Law 106–79 (40 U.S.C. 8903 note) is amended as follows: 
(1)In subsection (c)— 
(A)in paragraph (2) by striking Members of the Senate and inserting persons; and  
(B)in paragraph (3), by striking Members of the House of Representatives and inserting persons.  
(2)By redesignating subsections (f), (g), (h), (i), (j), (k), (l), (m), (n), (o), (p), and (q) as subsections (g), (h), (i), (j), (k), (l), (m), (n), (o), (p), (q), and (r), respectively.  
(3)By inserting after subsection (e) the following: 
 
(f)AppointmentsEach appointment of a Commission member shall be made in consultation with the Eisenhower Foundation, a section 501(c)(3) public foundation located in Abilene, Kansas..  
(b)Termination of commission membership and staff; records 
(1)Termination of membershipThe term as a member of the Dwight D. Eisenhower Memorial Commission of each individual serving as such a member on the date of the enactment of this Act is hereby terminated.  
(2)StaffThe employment as Executive Director and other staff of the Commission of each individual so employed on the date of the enactment of this Act is hereby terminated effective on the date that is 30 days after the date of enactment of this Act.  
(3)RecordsAny records of the Commission in existence on the date that the staff is no longer employed by the Commission under paragraph (2) shall be retained by the General Services Administration or the Secretary of the Interior until such time as a new Dwight D. Eisenhower Memorial Commission is appointed and staffed. The records of the former Commission shall be transferred to the newly appointed Commission as soon as possible.  
 
 
December 22, 2014 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
